DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to a Request for Continued Examination filed on 6/15/2021.
Claims 1, 8, and 15 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-20 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 6-8, filed 5/11/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 8, and 15, the Examiner agrees with Applicant’s arguments that the prior art does not teach the claims as amended wherein the claims now further require obtaining a predetermined default operating power level and initiating communications for the wireless network using the default power level, wherein such initiation of communication occurs without first considering location data and regulatory domain information associated with such location data. The Examiner agrees with Applicant’s interpretation of paragraph [0067] of Shellhammer, which discusses how communication how such location and regulatory data is required for communication and thus appears to teach away from any sort of use of a default transmission power for initiation of communications without such location and regulatory data. Additionally, as can be seen for instance in Figs. 7-7A of Shellhammer, the TVWS enabler in Shellhammer does not even possess knowledge of which channels it is allowed to use let alone what transmission power is permitted prior to consideration of location information. It is the Examiner’s believe that a person having ordinary skill in the art would thus not find it reasonable to modify such a device to initiate communications with a default power level prior to having such knowledge regarding available channels for such communication. These limitations in combination with the other claimed limitations are not taught by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474